Name: Commission Regulation (EEC) No 2619/84 of 14 September 1984 suspending Regulation (EEC) No 442/84 on the granting of aid for butter from private storage for use in the manufacture of pastry products, ice-cream and other foodstuffs and amending Regulation (EEC) No 1245/83
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 246/ 12 Official Journal of the European Communities 15 . 9 . 84 COMMISSION REGULATION (EEC) No 2619/84 of 14 September 1984 suspending Regulation (EEC) No 442/84 on the granting of aid for butter from private storage for use in the manufacture of pastry products , ice-cream and other foodstuffs and amending Regulation (EEC) No 1245/83 cream and other foodstuffs Q, as last amended by Regulation (EEC) No 2288 /84 ; whereas Regulation (EEC) No 1932/81 pursues the same objective as Regulation (EEC) No 442/84 ; whereas it is therefore opportune to suspend the latter Regulation ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 ( 2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 442/84 (') provides for the granting of aid for butter from private storage for use in the manufacture of the products referred to in Commission Regulation (EEC) No 262/79 (4), as last amended by Regulation (EEC) No 2288 /84 0 ; Whereas Commission Regulation (EEC) No 1 562/84 (6) provided for the reapplication of Commis ­ sion Regulation (EEC) No 1932/81 of 13 July 1981 on the granting of aid for butter and concentrated butter for use in the manufacture of pastry products , ice Article 1 The application of Regulation (EEC) No 442/84 is hereby suspended . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 September 1984 . For the Commission Poul DALSAGER Member of the Commission ') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . &lt;) OJ No L 52, 23 . 2 . 1984 , p. 12 . 4) OJ No L 41 , 16 . 2 . 1979 , p. 1 . 5) OJ No L 210 , 7 . 8 . 1984, p. 5 . 6 ) OJ No L 150 , 6 . 6 . 1984, p. 14 . 0 OJ No L 191 , 14. 7 . 1981 , p. 6 .